Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2016

                                      No. 04-16-00318-CV

                                IN THE INTEREST OF F.M.A.,

                       From the 436th District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01381
                       Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena Chapa, Justice
               Jason Pulliam, Justice

        Appellant’s brief in this appeal from an order terminating parental rights was filed July 5,
2016. The appendix includes an unredacted copy of the trial court’s Order of Termination that
identifies the minor by name and discloses the minor’s date of birth. The Texas Rules of
Appellate Procedure prohibit the filing of appendix items that disclose the minor’s name or date
of birth, and the rules require that such information be redacted before filing. See TEX. R. APP. P.
9.8(b)(1); 9.9(a)-(c).

       We therefore strike appellant’s brief and order the brief and appendix, appropriately
redacted, be refiled by July 14, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court